DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page 4, filed 08/24/2021, with respect to Claim 8 have been fully considered, in view of the instant amendment, and are persuasive. The rejection of Claim 8 has been withdrawn. 

Allowable Subject Matter
Claims 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including the cap is connected to the bond frame, and wherein the cavity is situated partially above the bond frame in a direction perpendicular to the main plane of extension and partially between the bond frame and the substrate in the direction perpendicular to the main plane of extension, as disclosed in Claim 8; or (E) removing portions of the intermediate layer, the intermediate layer remaining at least in an area of a bond frame;  and (F)  removing the oxide layer, a cavity being created that partially extends between the intermediate layer in the area of the bond frame and the functional layer, as disclosed in Claim 12.
In the instant case, Chu et al. (US 2013/0193527) disclose a MEMS package structure with through substrate vias and method of making the same, wherein the MEMS 
Chen et al. (US 2014/0374856) disclose a MEMS package, wherein one or more stopper features (e.g., bump structures) are formed in a standard ASIC wafer top passivation layer for preventing MEMS device stiction vertically in integrated devices having a MEMS device capped directly by an ASIC wafer. A TiN coating may be used on the stopper feature(s) for anti-stiction. An electrical potential may be applied to the TiN anti-stiction coating of one or more stopper features. 
Finally, Kaelberer et al. (US 2015/0198493) disclose a MEMS-based pressure sensor device and a method of making the same, wherein MEMS wafer having a front side and a rear side; a first micromechanical functional layer formed above the front side of the MEMS wafer; and a second micromechanical functional layer formed above the first micromechanical functional layer is formed. A deflectable first pressure detection electrode is formed in one of the first and second micromechanical functional layers. A fixed second pressure detection electrode is formed spaced apart from and opposite the deflectable first pressure detection electrode. An elastically deflectable diaphragm area is formed above the front side of the MEMS wafer. An external pressure is applied to the diaphragm area via an access opening in the MEMS wafer, and the wafer is connected to the deflectable first pressure detection electrode via a plug-like joining area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898